ALLOWANCE
	This Office action is responsive to the communications filed March 24, 2021.  Claims 1-41 are pending.
	The drawing filed March 24, 2021 has been accepted.  

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Carter W. Reeb, Reg. No. 76,323 on March 31, 2021.
The application has been amended as follows: 
29. (Four Times Amended) A computer program product for interacting with a signaling tag, wherein the signaling tag comprises a radio frequency identification (RFID) transponder tag or a radio frequency transceiver, the computer program product comprising a non-transitory  computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising: a first executable portion receiving information regarding a signaling tag at a terminal at least partially over an air interface via a short-range radio frequency transceiver or interrogator, the information regarding the signaling tag including at least a tag type of the signaling tag; a second executable portion for determining whether the terminal is actively operating an application; and if the terminal is actively operating an application, a third executable portion for performing a first predefined action based upon the application and a state of the application, wherein the first predefined action comprises: initiating communication between the terminal and a device associated with the signaling tag and transmitting data to the device associated with the signaling tag when the tag type indicates that the signaling tag is a radio frequency transceiver and the active application is in a state of presenting data; wherein said transmitting data to the device comprises transmitting the presented data to the device via infra-red, Bluetooth or wireless local area network (WLAN) communication; and if the terminal is not actively operating an application, performing a second predefined action based upon the tag type, wherein the second predefined action comprises: reading data from the signaling tag and acting upon the received data when the tag type indicates that the signaling tag comprises a RFID transponder tag capable of at least transmitting data to the terminal.

Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
 The prior art of record fails to teach if the terminal is actively operating an application, performing a first predefined action based upon the tag type, the application and a state of the application, wherein the first predefined action comprises: initiating communication between the terminal and a device associated with the signaling tag and transmitting data to the device associated with the signaling tag when the tag type indicates that the signaling tag is a radio frequency transceiver and the active application is in a state of presenting data, wherein said transmitting data to the device comprises transmitting the presented data to the device via infra-red, Bluetooth or wireless local area network (WLAN) communication; and if the terminal is not actively operating an application, performing a second predefined action based upon the tag type, wherein the second predefined action comprises: reading data from the signaling tag and acting upon the received data when the tag type indicates that the signaling tag comprises a RFID .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JALATEE WORJLOH/Primary Examiner, Art Unit 3992    

Conferees:
                                                                                                                                                                                                    /Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992